Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 14, 2016

The Court of Appeals hereby passes the following order:

A17D0091. CURTIS WALTON v. THE STATE.

      Curtis Walton pled nolo contendere to driving with a suspended license, and
the trial court sentenced him in an order entered on March 26, 2014. On September
20, 2016, Walton filed this application for discretionary review of his conviction and
sentence. We lack jurisdiction.
      Ordinarily, if a party applies for discretionary review of a directly appealable
order – such as a conviction and sentence in a criminal case – we grant the application
under OCGA § 5-6-35 (j). To fall within this general rule, however, the application
must be filed within 30 days of entry of the order to be appealed. See OCGA
§ 5-6-35 (d); Hill v. State, 204 Ga. App. 582, 582-583 (420 SE2d 393) (1992). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Walton’s application is untimely, as it was filed
more than two years after entry of the order he seeks to appeal. Consequently,
Walton’s application is hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             10/14/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.